Citation Nr: 1214378	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus, type II (DM), to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel










INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
      
When this case was previously before the Board in February 2011, it was remanded for additional development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed December 2004 rating decision, the Veteran was denied entitlement to service connection for DM, to include as due to exposure to herbicides. 

2.  The evidence associated with the claim files subsequent to the December 2004 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for DM, to include as due to exposure to herbicides.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that the Veteran was provided with the notice required under the VCAA by letters mailed in October 2005 and March 2011.  Although the March 2011 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STR), service personnel records, and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c) (4). 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The Veteran originally filed his claim of entitlement to service connection for DM in March 2004.  In a June 2004 rating decision, the Veteran was denied entitlement to service connection for DM because the evidence did not show that that the disorder was present in service or until years thereafter, and because the evidence failed to show that the Veteran had any active service in Vietnam.  The denial was continued in July and December 2004 rating decisions because the evidence continued to show that the disability was not incurred in or aggravated by active service.  The Veteran did not appeal any of these decisions. 

The evidence of record at the time of the December 2004 rating decision included the following: the Veteran's STRs, which were negative for complaints or findings related to DM; a Request for Information (Form 3101) and service personnel records, which showed he served aboard the aircraft carrier USS Valley Forge in the waters around Vietnam but did not show that he actually disembarked from the ship and set foot on land in Vietnam; private treatment records from 1996 and 2004,  which included diagnoses of DM; a November 2003 VA Agent Orange examination report, which states that the Veteran had DM, that he served aboard the USS Valley Forge off shore of Vietnam, and that it was not clear that he ever set foot in-country as his memory was foggy about that. 

The pertinent evidence that has been received since the RO's December 2004 rating decision includes a private treatment record from 2004, which shows the Veteran's DM required insulin, restricted diet, or oral hypoglycemic agent and restricted diet; an April 2005 VA treatment record, which notes DM on the "problem list;" and the Veteran's March 2007 stressor statement (in support of a different claim to VA), in which he stated that he served aboard the USS Valley Forge in the coastline combat zone, and his job consisted of various duties to include transporting wounded from the flight deck to the hospital located below deck.

The Board finds the evidence received since the December 2004 rating decision to be cumulative and redundant in nature and that it does not relate to the reasons the claim was originally denied.  No competent evidence that DM was incurred in or aggravated by the Veteran's active naval service has been added to the record.  Moreover, the Veteran does not contend and no competent evidence has been submitted to show that the Veteran set foot in Vietnam, as required for the presumption of exposure to herbicides.  Therefore, the evidence added to the record is not new and material. 

Accordingly, reopening of the claim is not warranted. 

ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for DM, to include as a result of herbicide exposure, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


